 

Case: 1:18-Cv-05368 Document #: 31 Filed: 10/23/18 Page 1 of 6 Page|D #:261 fM

 

UN|TED STATES DlSTRlCT COURT
ibm 23 AHi\i'iZ- forms F g gun E m

Northern District of lllinois

 

 

OCT 2 3 2013 73
Khan, Nazir ) THOMAS G BRUT
' O
Khan, |ftikhar ) CLERK’ U'S' D'STRlCT CO{JVRT
)
P/aintiff(s) )
) Civil Action No. 1:18-cv-05368
v. ) Honorab|e Judge Virginia l\/|. Kenda|l
)
Hemosphere |nc., Cryo|ife lnc., )
l\/lerit l\/ledical Systems |nc. et.a| 310 )
)
Defendant(s) )

The plaintiffs, Nazir Khan and |ftikhar Khan, respectfully submit a response to CryoLife |nc.'s Motion to Dismiss

dated 10/11/2018 or in the A|ternative to Sever and Transfer, and Memorandum in Support.

The response contains the following points:

1. Under statue 28 U.S. Code §1400 section (a):” Civil actions suits may be instituted in the district in which the
defendant or his agent resides or may be found." CryoLife has admitted that they have five agents operating in
lllinois who were providing practical support to the hospitals and the implanting physicians in |llinois, in
sixteen institutions. The agents physically brought the three parts of He®RO graft into the operating room
and helped the physicians in the hospitals or clinics with implantation of the HE®RO graft in patients. lt is

evident that these agents reside in lllinois or if they do not live in illinois they are found here at the time when

 

Case: 1:18-Cv-05368 Document #: 31 Filed: 10/23/18 Page 2 of 6 Page|D #:262

t'he HE®RO graft is implanted. Therefore, CryoLife has established their presence in illinois where their

agents were found assisting the physicians.

2. Under statue 28 U.S. Code §1400 (b) Any civil action for patent infringement may be brought in the judicial
district where the defendant resides, or where the defendant has committed acts of infringement and has a

regular established place of business.

CryoLife inc. states that venue is improper in the Northern District of illinois, and the case be transferred to
the Federal District Court in Georgia, where they have an established place of business or incorporated in
Georgia. in response, the plaintiffs submit that since February12th, 2014 until February 4“‘, 2016, five sales
agents were providing practical support for the implantation process of the HE®RO graft to sixteen hospitals
and clinics in |llinois, and they were acting on behalf of CryoLife |nc.. CryoLife inc., derived benefits from the
presence of agents in illinois. This was due to the agents' increasing sales revenues in illinois by selling the
product in |llinois, receiving orders for the HE®RO graft in |llinois, as well as advertising the HE®RO graft in

illinois by traveling to different hospitals and providing educational seminars.

The plaintiff, Nazir Khan, was contacted by a sales agent in 2008 to use the HE®RO graft. The sales agent met
with the plaintiff in the outpatient holding area of St. E|izabeth Hospita| in Chicago. The plaintiff, Nazir Khan,

was also previously contacted by the Davita Kidney Center in Chicago to attend a Cryo|ife agents' seminar for
the HE®RO graft. The sales agents of Cryo|ife thereby marketed the HE®RO graft in |l|inois. Thus, Cryo|ife lnc.,

through the presence oftheir sales agents established its presence in |llinois,

The infringed patent US 8,747,344 BZ was issued on June 10, 2014, and filed on October 5, 2012. The infringed
patent 344 was published on Apri| 10, 2014 under publication number US 2014/0100508 Al. CryoLife inc.
infringed on patent 344 under 35 U.S. Code §271 (a), from February 2012 to February 2016, during the term of
patent 344. Patent infringement took place in the state of illinois and also forty five other states during the

term of the patent 344.

Case: 1:18-Cv-05368 Document #: 31 Filed: 10/23/18 Page 3 of 6 PageiD #:263

3. Response for improper i\/iisjoinder: The allegation on the basis of misjoinder is incorrect and the claims
should be dismissed on this ground. 310 other physicians are being sued separately and the plaintiffs have not
joined them with Cryo|ife lnc, as they have been served summons all separateiy. Therefore there is no reason

to dismiss the claims on the basis of misjoinder.

4. Response for improper service: The summons was served to CryoLife inc. via certified mail with return
receipt. This certified summons was signed for by an employee in CryoLife’s office. CryoLife inc. states that
the person that signed for the certified mail was not an authorized employee and service is not proper. it is
not the responsibility of plaintiffs to choose what employee at Cryo|ife inc. signed for summons. if it is
Cryo|ife’s presumption that sending the summons by certified mail is not the proper method of service, then
since case it is early in the case, the Honorab|e Judge Kendal| can order that another copy of the Summons be

sent through the U.S. i\/larshals service to both CryoLife inc. and Merit i\/iedicai lnc..

5. Dates of infringement The infringed patent 344 was issued on iune 10, 2014; this is a continuation
patent of original patent US 8 282 591 B2 which was issued on October 9, 2012, The term is retrospective
effective from the date of filing which was i\/iarch 29, 2004. Hemosphere inc. manufactured and sold the
HE®RO graft from 2008 until May 11"‘, 2012, Since CryoLife inc. bought the HE®RO graft assets from
Hemosphere inc. on i\/iay 11“‘, 2012, CryoLife inc. assumes all responsibility from Hemosphere and is liable for

damages from 2008 until February 4“‘, 2016 under 35 US Code §271 (a).

Then i\/lerit i\/iedica| inc purchased HERO device from CryoLife February 4“‘, 2016. Merit l\/iedica| wants to
transfer case to the District Court of Utah on the basis of improper venue and the issue has not been resolved
as yet by the Honorab|e Judge Virginia l\/i. Kendall. Furthermore, there are more than 300 defendants who
have been properly served with the waiver of the service of summons. The defendants reside in 43 states in
the United States of America. i\/|erit |Viedical inc. and CryoLife inc. are directly creating inconvenience for the

plaintiffs and the other 300plus defendants, of which 16 reside in ||linois. Respectfully, the plaintiffs believe it

 

Case: 1:18-Cv-05368 Document #: 31 Filed: 10/23/18 Page 4 of 6 PageiD #:264

Will -be ir.\ the interest ofjustice to have the venue remain in the Northern District of illinois and the motion of

CryoLife inc. should be dismissed.

 

Case: 1:18-Cv-05368 Document #: 31 Filed: 10/23/18 Page 5 of 6 PageiD #:265

Dated October 22, 2018 Sincerely, ‘

Nazir Khan

1 l
/\/Uj»»`/,/é'a/m j

iftikhar Khan `

150 Gienmora Drive
Burr Ridge, iL 60527 ' l
Office: 312-329-1100 Ce|l: 312-590-0589

 

Case: 1:18-Cv-05368 Document #: 31 Filed: 10/23/18 Page 6 of 6 PageiD #:266

 

(|L 6294469) 10 S Wacker Drive, Suite 2300 Chicago illinois 60606, telephone 312-876-1700, by U.S
Certified mail on October 22, 2018.

Dated October 23, 2018 Sincerely,

Nazir Khan

W;V` KZZQ

iftikhar Khan

150 Gienmora Drive 7
Burr Ridge, iL 60527

l

l

CERT|FICATE OF SERV|CE

The undersigned, certify that Response document to CryoLife inc i\/iotion was sent to, i\/ielanie J, Chico
Office: 312-329-1100 Cell: 312-590-0589

